Citation Nr: 1627809	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to right knee disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and S.P.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1986 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of increased ratings for right knee instability and arthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 2007, service connection for a left knee disability was denied on the basis that it was not related to the Veteran's active service.

2.  Evidence received since the July 2007 rating decision denying service connection for a left knee disability includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee disability has been linked by medical professionals to his service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  The July 2007 RO decision that denied entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a left knee disability in September 2010.  The claim was previously denied in a July 2007 rating decision. 

At the time of his last final denial (July 2007), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.
Since the last final denial, evidence added includes the Veteran's statements and hearing testimony, and additional medical evidence.  

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a)  have been satisfied, and the claim for service connection for entitlement to service connection for a left knee disability is reopened.

Service Connection

The Veteran asserts that his left knee disability is related to his service-connected right knee disability. 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran's private and VA treatment records show that he was diagnosed with left knee arthralgia and degenerative arthritis. The evidence also shows that an October 2007 private opinion and a July 2010 VA opinion stated that the Veteran's left knee disability is related to his service-connected right knee disability, as the change in his gait due to the right knee disability caused his left knee disorder. As such, the Veteran's claim for service connection for a left knee disability, as secondary to a right knee disability, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability as secondary to a service-connected right knee disability, is granted.


REMAND

The Veteran asserts that his right knee instability and degenerative arthritis have worsened since his last VA examination, which took place in September 2011.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his right knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination with an examiner who has not previously examined him to determine the current severity of his service-connected right knee disability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report. All diagnostic testing deemed necessary should be conducted and the results reported in detail.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

The examiner should specifically provide an opinion addressing the following:

Describe the nature and severity of all manifestations of the Veteran's right knee disability, to include instability testing and range of motion studies.  The examiner should note any range of motion loss which is specifically attributable to pain, additional functional loss with repetition, whether any functional loss is attributable to pain during flare-ups with such functional loss quantified in degrees of motion lost during such flare-ups, whether there is any less or more movement than is normal, weakened movement, excess fatigability, or incoordination.  Also, indicate whether the Veteran has any ankylosis of the knee; and, if so, at what degree the knee is ankylosed.

2. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


